DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.
 
Status of Claims
•	This action is in reply to the RCE filed on 02/18/2022,
•	Claims 1, 4-5, 8-10, 17, and 21 have been amended and are hereby entered.
•	Claim 4 is withdrawn from further consideration.
•	Claims 1-21 are currently pending and have been examined. 
•	This action is made Non-FINAL.

Response to Arguments
Applicant’s arguments filed January 25, 2022 have been fully considered but they are not persuasive.
The Examiner is withdrawing some of the 35 USC § 101 rejections due to Applicant' s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on page 9, that the claims include significantly more, the Examiner respectfully disagrees.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the instant application, the additional elements of the claim include a payment resource associated with a first domain; a commerce management engine; a storefront associated with a second domain; storing the customer account information; a transaction device; a storefront associated with a third domain.  The additional limitations, when considered both individually and in combination, do not affect an improvement to another technology or technological field; the claims do not amount to an improvement to the functioning of the computer itself; and the claims do not move beyond a general link of use of an abstract idea to a particular technological environment.  Therefore, the claims merely amount to generally linking the use of the judicial exception (e.g., creating a transaction account and processing a transaction) to a particular technological environment or field of use (e.g., a computer network).  The specifics about the abstract idea do not overcome the rejection.
Regarding Applicant’s arguments on page 10, that claim 1 is not directed to one of the enumerated judicial exceptions, the Examiner respectfully disagrees.  As indicated in the 35 USC § 101 rejection below, the claimed inventions allows for creating a customer account for a customer including the customer payment information and to save the customer account information for future use of the customer payment information.  The Specification at [0002] describes a need for a streamlined approach for creating a payment resource account for a customer so it can be used across different storefronts.  The Specification and claims focus on an improvement to the process of creating a payment account to be used in transactions, which is a commercial or legal interaction, specifically a commercial interaction of sales activities or behaviors, which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea.
Regarding Applicant’s arguments, on pages 10-11, that claim 1 includes elements that are directed to the use of an authorization token in a technical solution to a specific problem in a multi-storefront ecommerce environment, the Examiner respectfully disagrees.  The Applicant further argues that the cited portions of the Specification, cited at pages 11-13, describe a technical solution.  The argument is not persuasive.  The pending claims do not describe a technical solution to a technical problem.  Rather, the pending claims are directed to solving the problem of providing a streamlined approach for creating a payment resource account for a customer so it can be used across different storefronts (see at least [0002] of the Specification).  The claims of the instant application describe an improvement to a business process i.e., providing a streamlined approach for creating a payment resource account for a customer so it can be used across different storefronts, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Applicant further argues, on pages 10-13, that the resulting system of claim 1 reduces the consumption of computing resources including processing resources and networking resources to manage consumer and merchant activity.  The argument is not persuasive.  It is noted that “‘claiming the improved speed or efficiency inherent with applying the abstract idea on a computer’ [is] insufficient to render the claims patent eligible as an improvement to computer functionality.” Customedia, 951 F.3d at 1364 (quoting Intell. Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015)); see also BSG Tech LLC v. BuySeasons, Inc., 899  F.3d  1281,  1288  (Fed. Cir. 2018) (“These benefits, however, are not improvements to database functionality. Instead, they are benefits that flow from performing an abstract idea in conjunction with a well-known database structure.”).
Applicant further argues, on page 13, that the claim addresses a challenge that is particular to electronic commerce and the Internet, and is necessarily rooted in computer technology.  The argument is not persuasive.  The claimed invention combined with the sections of the Specification argued by Applicants describe a solution to a business problem, i.e., creating a payment resource account for a customer so it can be used across different storefronts.  Furthermore, the claims recite generic computer hardware that is used in a customary manner which are insufficient to impart patentability under Alice.  For example, the claims recites the following: a payment resource associated with a first domain; a commerce management engine; a storefront associated with a second domain; storing the customer account information; a transaction device; a storefront associated with a third domain. The Examiner is unable to ascertain how the claims use these and other items of computer hardware in a manner other than their customary generic use.  For example, the Specification recites the following concerning the “transaction device”: “The transaction device 151 may be any device used in connection with a transaction by a customer, including for example, a customer device 150 (e.g., computer, laptop computer, mobile computing device, and the like), a POS device 152 (e.g., retail device, a kiosk, an automated checkout system, and the like), or any other transaction device known in the art.” See [0057].  Furthermore, the Specification at [0098] discloses: “The methods and/or processes described above, and steps thereof, may be realized in hardware, software or any combination of hardware and software suitable for a particular application. The hardware may include a general-purpose computer and/or dedicated computing device or specific computing device or particular aspect or component of a specific computing device.”
Regarding Applicant’s arguments on page 13, as was previously argued on page 10, that the claims recite a practical application, the Examiner respectfully disagrees.  The Applicant further argues that claim 1 relates to a technical solution, and recites a combination of additional elements that improve computer technology.  The argument is not persuasive.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are those that generally link the use of the judicial exception into a particular technological environment or field of use-see MPEP 2106.05(h).  Here the claims recite a payment resource associated with a first domain; a commerce management engine; a storefront associated with a second domain; storing the customer account information; a transaction device; a storefront associated with a third domain such that they amount to no more than generally linking the use of the judicial exception (e.g., creating a transaction account and processing a transaction) to a particular technological environment or field of use (e.g., a computer network) (see MPEP 2106.05(h)).  
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic payment resource associated with a first domain; a commerce management engine; a storefront associated with a second domain; storing the customer account information; a transaction device; a storefront associated with a third domain in network communication to perform the claimed method steps and system functions.  The payment resource, commerce management engine, transaction device, and storefront are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification describes a problem and improvement to a business or commercial process at least at [0002], describing a need for a streamlined approach for creating a payment resource account for a customer so it can be used across different storefronts.  
The claims are not patent eligible.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  Applicant’s arguments on pages 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-21 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 17, and 21 are directed to a method (claims 1 and 21) and a system (claim 17).  Therefore, on its face, each independent claim 1, 17, and 21 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 17, and 21 recite, in part, a method and a system of organizing human activity.  Claim 1 recites receiving customer account information for a customer of a storefront, wherein the is one of a plurality of storefronts, wherein the customer account information includes customer payment information, and a request to create a payment resource customer account for the customer for future use of the customer payment information; creating the payment resource customer account at the payment resource in response to receiving the request to create the payment resource customer account; the customer account information using the payment resource customer account; generating an authorization token corresponding to a portion of the customer account information; receiving the authorization token and a checkout request from a storefront, wherein the storefront associated with the third domain is one of the plurality of storefronts; and in response to verifying the authorization token and receiving the checkout request, providing the portion of the customer account information to the transaction device.  Claim 17 recites similar limitations.  And claim 21 recites receiving customer account information for a customer of the storefront, wherein the customer account information includes customer payment information, and a request to create a payment resource customer account for the customer for future use of the customer account information, wherein the request to create the payment resource customer account is received in response to a customer agreement to future use of the customer payment information together with a transaction authorization for a transaction with the storefront, creating the payment resource customer account at the payment resource in response to receiving the request to create the payment resource customer account; generating an authorization token corresponding to a portion of the customer account information; the customer account information and the authorization token; sending the authorization token to the transaction device; receiving the authorization token from the transaction device; and allowing the transaction device to access to the portion of the customer payment information for carrying out a transaction via the transaction device with a storefront.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial or legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for creating a customer account for a customer including the customer payment information and to save the customer account information for future use of the customer payment information, which is a commercial or legal interaction, specifically a commercial interaction of sales activities or behaviors.  The mere nominal recitation of a resource associated with a first domain; a commerce management engine associated with a second domain; a third domain do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements of a payment resource associated with a first domain; a commerce management engine; a storefront associated with a second domain; storing the customer account information; a transaction device; a storefront associated with a third domain are recited at a high-level or generality (i.e., as a generic resource performing a generic computer function creating an account and storing account information) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network).-see MPEP 2106.05(h). 
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claim 16 simply further describes the technological environment.  Dependent claims 2-3, 5-15, 18-20 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-3, and 5-21 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11, 13-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140164091 A1 (“Hunt”) in view of US 20150220914 A1 (“Purves”).
Regarding claim 1, Hunt discloses a method for a payment resource associated with a first domain, the method comprising (see at least FIG. 3A-4.  Multi-merchant e-commerce website Shop.com.  See at least [0008] and FIG. 2.): 
receiving, from a commerce management engine, customer account information for a customer of a storefront associated with a second domain (A shopper of the multi-merchant payment system can create a shopper account that they can use to make selections.  A shopper account behaves identically to a gift card with the exception that the shopper creates and opens the account themselves and makes an initial deposit or payment into their shopper account.  Gift card generator enables shopper to create and fund a shopper account via a user interface by displaying a data entry form for the user to enter credit card information.  See at least [0166]-[0167].  The shopper can use the multi-merchant system to engage in transactions with a merchant associated with an online website.  See at least [0066] and FIG. 2, interface displaying products available from Beallsflorida.com.), 
wherein the storefront associated with the second domain is one of a plurality of storefronts associated with the commerce management engine (A multi-merchant website providing an interface that enables a shopper to browser for merchandise and services from multiple merchants.  See at least [0066] and FIG. 2A, interface displaying products available from “Beallsflordia.com” and “Charleston Big and Tall.”), 
wherein the customer account information includes customer payment information, and a request to create a payment resource customer account for the customer for future use of the customer payment information; creating the payment resource customer account at the payment resource in response to receiving the request to create the payment resource customer account; storing the customer account information using the payment resource customer account (A shopper of the multi-merchant payment system can create a shopper account that they can use to make selections.  A shopper account behaves identically to a gift card with the exception that the shopper creates and opens the account themselves and makes an initial deposit or payment into their shopper account.  Gift card generator enables shopper to create and fund a shopper account via a user interface by displaying a data entry form for the user to enter credit card information.  Gift card generator creates a new shopper record in purchase database and stores the data supplied by shopper in the new record.  See at least [0166]-[0167].  Gift card generator is a component of the e-commerce server.  See at least [0166]-[0167] and FIG. 14, Gift Card Generator 1440.); 
generating, for a transaction device, an authorization token corresponding to a portion of the customer account information (Once shopper makes an initial payment, e-commerce server creates and loads a virtual credit card account. E-commerce server notifies shopper when the shopper account has been successfully created and provides shopper with a unique shopper identifier.  Shopper selects items from the e-commerce website provided by e-commerce server and provides his/her shopper identifier as means of payment for said items.  See at least [0168].  The unique shopper identifier is stored in associated with the shopper account.  See at least [0167].  The Examiner is interpreting the unique shopper identifier as an authorization token.); 
receiving, the authorization token and a checkout request from a storefront associated with a third domain, wherein the storefront associated with the third domain is one of the plurality of storefronts; and in response to verifying the authorization token and receiving the checkout request, providing the portion of the customer account information (E-commerce websites provided by a plurality of merchants, in accordance with an embodiment of the present invention. A multi-merchant payment system with open shopping is an alternative embodiment that adds an “open shopping” service which enables gift card recipient to redeem his/her gift card at the e-commerce websites provided by merchants in addition to or in place of the multi-merchant website provided by e-commerce server. Merchants that participate in the open shopping service allow gift card recipient to pay for merchandise and services at their respective e-commerce websites using gift cards.  During the payment process, merchant enables gift card recipient to provide a gift card code as a means of payment. Merchant then transmits the gift card code, the gift card recipient's name and potentially other information to e-commerce server for authorization. E-commerce server authenticates the gift card code provided by merchant and in turn provides merchant with the virtual credit card information that corresponds to the gift card, thus enabling merchant to obtain payment from gift card recipient.  In an alternative embodiment, rather than provide a gift card code as means of payment to the e-commerce website provided by merchant, shopper provides his/her shopper identifier.  See at lease [0170]-[0172].  The Examiner interprets redeeming the gift card using the shopper identifier at the merchant’s e-commerce website as receiving from the transaction device the authorization token and a checkout request from a storefront associated with a third domain.).

While Hunt discloses receiving the authorization token and a checkout request, Hunt does not expressly disclose receiving the authorization token and a checkout request is from the transaction device.  Furthermore, while Hunt discloses providing the portion of the customer account information, Hunt does not expressly disclose providing the portion of the customer account information is to the transaction device.


However, Purves discloses receiving the authorization token and a checkout request is from the transaction device (User may transact with merchant website via user mobile device (e.g., mobile phones, tablets, etc.).  See at least [0227] and FIG. 21A.  Upon login, the consumer may be directed to the Review & Pay page.  See at least [0231] and FIG. 31, interface for entering login-in and password at checkout page.); 
providing the portion of the customer account information is to the transaction device (So immediately following sign in or enrollment, the consumer may be directed to the “Review and Continue” page.  If the consumer does have saved info in CS, then the fields for shipping, payment method and billing may be pre-populated on the “Review and Continue” page.  See at least [0246].  Sign in includes entering username and password.  See at least FIG. 31, interface for entering login-in and password.).
From the teaching of Purves, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the receiving of Hunt to be from the transaction device, as taught by Purves, and to modify the providing of Hunt to provide to the transaction device, as taught by Purves, in order to improve user experience (see Purves at least at [0229]), and to facilitate low friction user experience for payment transactions (see Purves at least at [0080] and [0089]).

Regarding claim 2, the combination of Hunt and Purves discloses the limitations of claim 1, as discussed above, and Hunt further discloses the request to create the payment resource customer account is received at the payment resource; customer payment information received at the commerce management engine from the transaction device (A shopper of the multi-merchant payment system can create a shopper account that they can use to make selections.  A shopper account behaves identically to a gift card with the exception that the shopper creates and opens the account themselves and makes an initial deposit or payment into their shopper account.  Gift card generator enables shopper to create and fund a shopper account via a user interface by displaying a data entry form for the user to enter credit card information.  Gift card generator creates a new shopper record in purchase database and stores the data supplied by shopper in the new record.  See at least [0166]-[0167].  Gift card generator is a component of the e-commerce server.  See at least [0166]-[0167] and FIG. 14, Gift Card Generator 1440.).

While Hunt discloses the request received at the payment resource, Hunt does not expressly disclose the request is received in response to a customer agreement to future use of the customer payment information.

However, Purves discloses the request is received in response to a customer agreement to future use of the customer payment information (In a checkout screen where a person is completing a transaction, a merchant account creation pop-up screen allows a customer to create an account with the merchant and to simultaneously create a virtual wallet account to facilitate future transactions with either the current merchant or other merchants.  See at least [0167].  See also FIG. 14b, element 1409 “Click here to also create a v.me account” and element 1410 “Create account with merchant” at the Review Cart checkout screen, part of the merchant checkout system.  The user may then use the payment information (e.g., the entered in card number and expiration date) to complete the transaction.  See at least [0165] and FIG. 14b, “Create an account with this merchant to complete your transaction” and “Card Number” and “Click here to also create a v.me account” field in the form to create an account and proceed with the transaction.  See also [0198], disclosing the user being prompted to agree to requirements for the current or future transactions including payment type.  Merchant website is accessed via client device.  See at least [0141].).
From the teaching of Purves, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hunt to receive the request of Hunt in response to a customer agreement to use of the customer payment information of Hunt, using the technique taught by Purves, in order to improve user experience (see Purves at least at [0229]), and to facilitate low friction user experience for payment transactions (see Purves at least at [0080] and [0089]).

Regarding claim 3, the combination of Hunt and Purves discloses the limitations of claim 2, as discussed above.  Hunt does not expressly disclose the customer agreement to future use of the customer payment information is received at the commerce management engine together with a transaction authorization from the transaction device for a transaction with the storefront associated with the second domain.

However, Purves discloses the customer agreement to future use of the customer payment information is received at the commerce management engine together with a transaction authorization from the transaction device for a transaction with the storefront associated with the second domain (In a checkout screen where a person is completing a transaction, a merchant account creation pop-up screen allows a customer to create an account with the merchant and to simultaneously create a virtual wallet account to facilitate future transactions with either the current merchant or other merchants.  See at least [0167].  See also FIG. 14b, element 1409 “Click here to also create a v.me account” and element 1410 “Create account with merchant” at the Review Cart checkout screen, part of the merchant checkout system.  The user may then use the payment information (e.g., the entered in card number and expiration date) to complete the transaction.  See at least [0165] and FIG. 14b, “Create an account with this merchant to complete your transaction” and “Card Number” and “Click here to also create a v.me account” field in the form to create an account and proceed with the transaction.  See also [0198], disclosing the user being prompted to agree to requirements for the current or future transactions including payment type.  Merchant website is accessed via client device.  See at least [0141].  The Examiner interprets the user using the client device to complete the transaction with the merchant and selecting the option to create a wallet and merchant account with the payment details to be used in submitting the transaction as a request to create a customer account being received together with a transaction authorization from the transaction device.).
From the teaching of Purves, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hunt to receive a customer agreement to future use of the customer payment information together with a transaction authorization, as taught by Purves, in order to improve user experience (see Purves at least at [0229]), and to facilitate low friction user experience for payment transactions (see Purves at least at [0080] and [0089]).

Regarding claim 5, the combination of Hunt and Purves discloses the limitations of claim 1, as discussed above, and Hunt further discloses storing the authorization token (Once shopper makes an initial payment, e-commerce server creates and loads a virtual credit card account. E-commerce server notifies shopper when the shopper account has been successfully created and provides shopper with a unique shopper identifier.  Shopper selects items from the e-commerce website provided by e-commerce server and provides his/her shopper identifier as means of payment for said items.  See at least [0168].  The unique shopper identifier is stored in associated with the shopper account.  See at least [0167].); 
wherein a presentation of the authorization token from the transaction device to the payment resource allows for access to the customer payment information for carrying out a transaction with the storefront associated with the second or with the third domain (E-commerce websites provided by a plurality of merchants, in accordance with an embodiment of the present invention. A multi-merchant payment system with open shopping is an alternative embodiment that adds an “open shopping” service which enables gift card recipient to redeem his/her gift card at the e-commerce websites provided by merchants in addition to or in place of the multi-merchant website provided by e-commerce server. Merchants that participate in the open shopping service allow gift card recipient to pay for merchandise and services at their respective e-commerce websites using gift cards.  During the payment process, merchant enables gift card recipient to provide a gift card code as a means of payment. Merchant then transmits the gift card code, the gift card recipient's name and potentially other information to e-commerce server for authorization. E-commerce server authenticates the gift card code provided by merchant and in turn provides merchant with the virtual credit card information that corresponds to the gift card, thus enabling merchant to obtain payment from gift card recipient.  In an alternative embodiment, rather than provide a gift card code as means of payment to the e-commerce website provided by merchant, shopper provides his/her shopper identifier.  See at lease [0170]-[0172].  The Examiner interprets the shopper redeeming his/her shopper identifier to the multi-merchant payment system as presentation of the authorization token to the payment resource.).

Regarding claim 6, the combination of Hunt and Purves discloses the limitations of claim 1, as discussed above, and Hunt further discloses the customer account information comprises a customer ID, a customer name, a shipping address, a payment source, and a billing address (Gift card generator enables shopper to create and fund a shopper account via user interface. Gift card generator displays a data entry form that enables shopper to supply inter alia the amount that they wish to add to their shopper account and a credit card or other means of payment information.  If shopper is not a registered user, then gift card generator enables shopper to register with e-commerce server.  See at least [0167].  Registration with e-commerce server includes the user providing basic information including inter alia name, physical address, e-mail address, method of payment information, shipping information, and personal information that may be used for authenticating the shopper.  See at least [0055].  Billing information includes billing address.  Shipping information includes shipping address.  See at least [0090].  See also [0150].  The Examiner interprets the email address as a customer ID.).

Regarding claim 7, the combination of Hunt and Purves discloses the limitations of claim 1, as discussed above, and Hunt further discloses one or more of the customer ID, the customer name, the shipping address, the payment source, the billing address, and the request to create the payment resource customer account for the customer is received via a checkout page (See at least [0056], disclosing during the checkout process, shopper provides shipping and payment information and may review the order details.  See at least FIG. 2B, checkout page for products associated with the store including input to select address, payment information.).

While Hunt discloses a checkout page, Hunt does not expressly disclose a checkout page of the storefront associated with the second domain.

However, Purves discloses a checkout page of the storefront associated with the second domain (See at least [0227] and FIG. 31A, checkout page at Merchant Retailer website.).
From the teaching of Purves, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the checkout page of Hunt to be a checkout page of the storefront associated with the second domain, as taught by Purves, in order to improve user experience (see Purves at least at [0229]), and to facilitate low friction user experience for payment transactions (see Purves at least at [0080] and [0089]).

Regarding claim 8, the combination of Hunt and Purves discloses the limitations of claim 1, as discussed above, and Hunt further discloses storing the associated authorization token (Once shopper makes an initial payment, e-commerce server creates and loads a virtual credit card account. E-commerce server notifies shopper when the shopper account has been successfully created and provides shopper with a unique shopper identifier.  Shopper selects items from the e-commerce website provided by e-commerce server and provides his/her shopper identifier as means of payment for said items.  See at least [0168].  The unique shopper identifier is stored in associated with the shopper account.  See at least [0167].), 
wherein a presentation of the authorization token to the payment resource allows for access to the customer payment information for carrying out a transaction with the storefront associated with the second or with the third domain (E-commerce websites provided by a plurality of merchants, in accordance with an embodiment of the present invention. A multi-merchant payment system with open shopping is an alternative embodiment that adds an “open shopping” service which enables gift card recipient to redeem his/her gift card at the e-commerce websites provided by merchants in addition to or in place of the multi-merchant website provided by e-commerce server. Merchants that participate in the open shopping service allow gift card recipient to pay for merchandise and services at their respective e-commerce websites using gift cards.  During the payment process, merchant enables gift card recipient to provide a gift card code as a means of payment. Merchant then transmits the gift card code, the gift card recipient's name and potentially other information to e-commerce server for authorization. E-commerce server authenticates the gift card code provided by merchant and in turn provides merchant with the virtual credit card information that corresponds to the gift card, thus enabling merchant to obtain payment from gift card recipient.  In an alternative embodiment, rather than provide a gift card code as means of payment to the e-commerce website provided by merchant, shopper provides his/her shopper identifier.  See at lease [0170]-[0172].  The Examiner interprets the shopper redeeming his/her shopper identifier to the multi-merchant payment system as presentation of the authorization token to the payment resource.); and 
sending the authorization token to the transaction device (Once shopper makes an initial payment, e-commerce server creates and loads a virtual credit card account. E-commerce server notifies shopper when the shopper account has been successfully created and provides shopper with a unique shopper identifier.  Shopper selects items from the e-commerce website provided by e-commerce server and provides his/her shopper identifier as means of payment for said items.  See at least [0168].  The unique shopper identifier is stored in associated with the shopper account.  See at least [0167].).

Regarding claim 9, the combination of Hunt and Purves discloses the limitations of claim 1, as discussed above, and Hunt further discloses storing the authorization token (Once shopper makes an initial payment, e-commerce server creates and loads a virtual credit card account. E-commerce server notifies shopper when the shopper account has been successfully created and provides shopper with a unique shopper identifier.  Shopper selects items from the e-commerce website provided by e-commerce server and provides his/her shopper identifier as means of payment for said items.  See at least [0168].  The unique shopper identifier is stored in associated with the shopper account.  See at least [0167].), 
wherein a presentation of the authorization token from the transaction device to the payment resource allows for access to the customer payment information for carrying out a transaction with a storefront associated with the second or with the third domain (E-commerce websites provided by a plurality of merchants, in accordance with an embodiment of the present invention. A multi-merchant payment system with open shopping is an alternative embodiment that adds an “open shopping” service which enables gift card recipient to redeem his/her gift card at the e-commerce websites provided by merchants in addition to or in place of the multi-merchant website provided by e-commerce server. Merchants that participate in the open shopping service allow gift card recipient to pay for merchandise and services at their respective e-commerce websites using gift cards.  During the payment process, merchant enables gift card recipient to provide a gift card code as a means of payment. Merchant then transmits the gift card code, the gift card recipient's name and potentially other information to e-commerce server for authorization. E-commerce server authenticates the gift card code provided by merchant and in turn provides merchant with the virtual credit card information that corresponds to the gift card, thus enabling merchant to obtain payment from gift card recipient.  In an alternative embodiment, rather than provide a gift card code as means of payment to the e-commerce website provided by merchant, shopper provides his/her shopper identifier.  See at lease [0170]-[0172].  The Examiner interprets the shopper redeeming his/her shopper identifier to the multi-merchant payment system as presentation of the authorization token to the payment resource.); and 
sending the authorization token to the transaction device via the commerce management engine (Once shopper makes an initial payment, e-commerce server creates and loads a virtual credit card account. E-commerce server notifies shopper when the shopper account has been successfully created and provides shopper with a unique shopper identifier.  Shopper selects items from the e-commerce website provided by e-commerce server and provides his/her shopper identifier as means of payment for said items.  See at least [0168].  The unique shopper identifier is stored in associated with the shopper account.  See at least [0167].).

Regarding claim 10, the combination of Hunt and Purves discloses the limitations of claim 9, as discussed above, and Hunt further discloses receiving from the transaction device, a transaction authorization for the transaction with the storefront associated with the second or with the third domain (During the payment process, merchant enables gift card recipient to provide a gift card code as a means of payment. Merchant then transmits the gift card code, the gift card recipient's name and potentially other information to e-commerce server for authorization.  Rather than provide a gift card code as means of payment to the e-commerce website provided by merchant, shopper provides his/her shopper identifier.  See at least [0171]-[0172].  The Examiner interprets the shopper entering means of payment for a transaction to authorize payment for the products as a transaction authorization.), 
a customer ID (See at least FIG. 2B, checkout screen including Account Name and Account password.  The Examiner interprets the account name as a customer ID.  See also [0120].), and 
the authorization token (During the payment process, merchant enables gift card recipient to provide a gift card code as a means of payment.  Rather than provide a gift card code as means of payment to the e-commerce website provided by merchant, shopper provides his/her shopper identifier.  See at least [0171]-[0172].); and 
sending, to the commerce management engine, an indication that the transaction with the storefront associated with the second or with the third domain is complete (After payment is made between shopper and merchant, the e-commerce server is provided with a status of the order.  See at least [0076] and FIG. 3B, step 380.).

Regarding claim 11, the combination of Hunt and Purves discloses the limitations of claim 10, as discussed above, and Hunt further discloses sending, to the commerce management engine, a shipping address associated with the transaction (Shopper may select a ship to address from a menu of ship to addresses.  See at least [0067] and FIG. 2B, “Ship to Address Your Address.”).

Regarding claim 13, the combination of Hunt and Purves discloses the limitations of claim 1, as discussed above, and Hunt further discloses storing the authorization token (Once shopper makes an initial payment, e-commerce server creates and loads a virtual credit card account. E-commerce server notifies shopper when the shopper account has been successfully created and provides shopper with a unique shopper identifier.  Shopper selects items from the e-commerce website provided by e-commerce server and provides his/her shopper identifier as means of payment for said items.  See at least [0168].  The unique shopper identifier is stored in associated with the shopper account.  See at least [0167].), 
wherein a presentation of the authorization token from the transaction device to the payment resource allows access to the customer payment information (E-commerce websites provided by a plurality of merchants, in accordance with an embodiment of the present invention. A multi-merchant payment system with open shopping is an alternative embodiment that adds an “open shopping” service which enables gift card recipient to redeem his/her gift card at the e-commerce websites provided by merchants in addition to or in place of the multi-merchant website provided by e-commerce server. Merchants that participate in the open shopping service allow gift card recipient to pay for merchandise and services at their respective e-commerce websites using gift cards.  During the payment process, merchant enables gift card recipient to provide a gift card code as a means of payment. Merchant then transmits the gift card code, the gift card recipient's name and potentially other information to e-commerce server for authorization. E-commerce server authenticates the gift card code provided by merchant and in turn provides merchant with the virtual credit card information that corresponds to the gift card, thus enabling merchant to obtain payment from gift card recipient.  In an alternative embodiment, rather than provide a gift card code as means of payment to the e-commerce website provided by merchant, shopper provides his/her shopper identifier.  See at lease [0170]-[0172].  The Examiner interprets the shopper redeeming his/her shopper identifier to the multi-merchant payment system as presentation of the authorization token to the payment resource.), 
sending the authorization token to the transaction device (Once shopper makes an initial payment, e-commerce server creates and loads a virtual credit card account. E-commerce server notifies shopper when the shopper account has been successfully created and provides shopper with a unique shopper identifier.  Shopper selects items from the e-commerce website provided by e-commerce server and provides his/her shopper identifier as means of payment for said items.  See at least [0168].  The unique shopper identifier is stored in associated with the shopper account.  See at least [0167].); 
receiving a second checkout request and the authorization token from the transaction device (Shopper can transact multiple times with multiple different merchants.  A shopper can checkout items at an e-commerce website associated with a merchant.  The user may provide their gift card code to the merchant via the merchant e-commerce website.  In an alternative embodiment, rather than provide a gift card code as means of payment to the e-commerce website provided by merchant, shopper provides his/her shopper identifier.  See at lease [0170]-[0172].); 
creating an account session (Gift card generator 1440 may request that shopper 1710 sign in before adding funds to his/her shopper account.  See at least [0167].).

While Hunt discloses sending the authorization token to the transaction device, Hunt does not expressly disclose sending the authorization token to the commerce management engine.  Nor does Hunt expressly disclose receiving updated customer payment information from the transaction device; and storing the updated customer payment information.

However, Purves discloses sending the authorization token to the commerce management engine (The merchant device may send to the wallet server a user information request message include a token.  See at least [0146].);
receiving updated customer payment information from the transaction device; and storing the updated customer payment information (A customer may also edit payment methods and other information in the wallet via the EWM button. Using the edit option, the customer may add, modify, delete, link/delink accounts and addresses, and, at a glance, confirm any new card they added to their wallet account last week is active with the merchant and their bill may process correctly.  See at least [0136] and FIG. 5.).
From the teaching of Purves, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the sending of the authorization token of Hunt to send the token to the commerce management engine, as taught by Purves, and to modify Hunt to receive updated customer payment information from the transaction device and store the updated customer payment information, as taught by Purves, in order to improve user experience (see Purves at least at [0229]), and to facilitate low friction user experience for payment transactions (see Purves at least at [0080] and [0089]).

Regarding claim 14, the combination of Hunt and Purves discloses the limitations of claim 1, as discussed above, and Hunt further discloses the customer account information includes a customer identifier that is at least one of a customer name, an email address, or a telephone number (Gift card generator enables shopper to create and fund a shopper account via user interface. Gift card generator displays a data entry form that enables shopper to supply inter alia the amount that they wish to add to their shopper account and a credit card or other means of payment information.  If shopper is not a registered user, then gift card generator enables shopper to register with e-commerce server.  See at least [0167].  Registration with e-commerce server includes the user providing basic information including inter alia name, physical address, e-mail address, method of payment information, shipping information, and personal information that may be used for authenticating the shopper.  See at least [0055].  Billing information includes billing address.  Shipping information includes shipping address.  See at least [0090].  See also [0150].  The Examiner interprets the email address as a customer identifier.).

Regarding claim 15, the combination of Hunt and Purves discloses the limitations of claim 1, as discussed above, and Hunt further discloses the customer payment information includes a payment source and a billing address (Gift card generator enables shopper to create and fund a shopper account via user interface. Gift card generator displays a data entry form that enables shopper to supply inter alia the amount that they wish to add to their shopper account and a credit card or other means of payment information.  If shopper is not a registered user, then gift card generator enables shopper to register with e-commerce server.  See at least [0167].  Registration with e-commerce server includes the user providing basic information including inter alia name, physical address, e-mail address, method of payment information, shipping information, and personal information that may be used for authenticating the shopper.  See at least [0055].  Billing information includes billing address.  Shipping information includes shipping address.  See at least [0090].  See also [0150].).

Claim 17 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.  And Hunt further discloses a system comprising: a payment resource comprising a processing device and a first non-transitory computer readable medium, the payment resource being associated with a first domain and in communication with a commerce management engine (E-commerce server is a server computer that enables merchants to publish and showcase their catalogs of merchandise and services on a multi-merchant website.  See at least [0054].  See also FIG. 1, E-Commerce Server 110.  E-Commerce server storing payment information.  See at least [0071].); 
a second non-transitory computer readable medium of the commerce engine storefront (A shopper uses a personal computer or mobile device to shop online and interact with the e-commerce server.  See at least [0044].  See also [0113].).

Regarding claim 18, the combination of Hunt and Purves discloses the limitations of claim 1, as discussed above, and Hunt further discloses the payment resource stores the authorization token (Once shopper makes an initial payment, e-commerce server creates and loads a virtual credit card account. E-commerce server notifies shopper when the shopper account has been successfully created and provides shopper with a unique shopper identifier.  Shopper selects items from the e-commerce website provided by e-commerce server and provides his/her shopper identifier as means of payment for said items.  See at least [0168].  The unique shopper identifier is stored in associated with the shopper account.  See at least [0167].), and 
wherein a presentation of the authorization token to the payment resource allows for access to the customer payment information (E-commerce websites provided by a plurality of merchants, in accordance with an embodiment of the present invention. A multi-merchant payment system with open shopping is an alternative embodiment that adds an “open shopping” service which enables gift card recipient to redeem his/her gift card at the e-commerce websites provided by merchants in addition to or in place of the multi-merchant website provided by e-commerce server. Merchants that participate in the open shopping service allow gift card recipient to pay for merchandise and services at their respective e-commerce websites using gift cards.  During the payment process, merchant enables gift card recipient to provide a gift card code as a means of payment. Merchant then transmits the gift card code, the gift card recipient's name and potentially other information to e-commerce server for authorization. E-commerce server authenticates the gift card code provided by merchant and in turn provides merchant with the virtual credit card information that corresponds to the gift card, thus enabling merchant to obtain payment from gift card recipient.  In an alternative embodiment, rather than provide a gift card code as means of payment to the e-commerce website provided by merchant, shopper provides his/her shopper identifier.  See at lease [0170]-[0172].  ).

Regarding claim 19, the combination of Hunt, and Purves discloses the limitations of claim 18, as discussed above, and Hunt further discloses the authorization token is made available to the commerce management engine (E-commerce websites provided by a plurality of merchants, in accordance with an embodiment of the present invention. A multi-merchant payment system with open shopping is an alternative embodiment that adds an “open shopping” service which enables gift card recipient to redeem his/her gift card at the e-commerce websites provided by merchants in addition to or in place of the multi-merchant website provided by e-commerce server. Merchants that participate in the open shopping service allow gift card recipient to pay for merchandise and services at their respective e-commerce websites using gift cards.  In an alternative embodiment, rather than provide a gift card code as means of payment to the e-commerce website provided by merchant, shopper provides his/her shopper identifier.  See at lease [0170]-[0172].) and 
to the transaction device (Once shopper makes an initial payment, e-commerce server creates and loads a virtual credit card account. E-commerce server notifies shopper when the shopper account has been successfully created and provides shopper with a unique shopper identifier.  Shopper selects items from the e-commerce website provided by e-commerce server and provides his/her shopper identifier as means of payment for said items.  See at least [0168].  The unique shopper identifier is stored in associated with the shopper account.  See at least [0167].).

Regarding claim 20, the combination of Hunt and Purves discloses the limitations of claim 17, as discussed above, and Hunt further discloses one or more of a transaction authorization, a customer name, a customer ID, and a shipping address are received via a checkout page of a storefront from the transaction device (See at least FIG. 2B, checkout screen including Account Name and Account password, the screen also including Ship to Address Your Address.  The Examiner interprets the account name as a customer ID.  See also [0120].).

Regarding claim 21, Hunt discloses a method for a payment resource associated with a first domain, the method comprising (see at least FIG. 3A-4.  Multi-merchant e-commerce website Shop.com.  See at least [0008] and FIG. 2.): 
receiving, from a commerce management engine, customer account information for a customer of a storefront associated with a second domain (A shopper of the multi-merchant payment system can create a shopper account that they can use to make selections.  A shopper account behaves identically to a gift card with the exception that the shopper creates and opens the account themselves and makes an initial deposit or payment into their shopper account.  Gift card generator enables shopper to create and fund a shopper account via a user interface by displaying a data entry form for the user to enter credit card information.  See at least [0166]-[0167].  The shopper can use the multi-merchant system to engage in transactions with a merchant associated with an online website.  See at least [0066] and FIG. 2, interface displaying products available from Beallsflorida.com.), 
wherein the storefront associated with the second domain is one of a plurality of storefronts associated with the commerce management engine (A multi-merchant website providing an interface that enables a shopper to browser for merchandise and services from multiple merchants.  See at least [0066] and FIG. 2A, interface displaying products available from “Beallsflordia.com” and “Charleston Big and Tall.”), 
wherein the customer account information includes customer payment information, and a request to create a payment resource customer account for the customer for future use of the customer account information, wherein the request to create the payment resource customer account is received at the payment resource, creating the payment resource customer account at the payment resource in response to receiving the request to create the payment resource customer account (A shopper of the multi-merchant payment system can create a shopper account that they can use to make selections.  A shopper account behaves identically to a gift card with the exception that the shopper creates and opens the account themselves and makes an initial deposit or payment into their shopper account.  Gift card generator enables shopper to create and fund a shopper account via a user interface by displaying a data entry form for the user to enter credit card information.  Gift card generator creates a new shopper record in purchase database and stores the data supplied by shopper in the new record.  See at least [0166]-[0167].  Gift card generator is a component of the e-commerce server.  See at least [0166]-[0167] and FIG. 14, Gift Card Generator 1440.); 
generating an authorization token corresponding to a portion of the customer account information; storing the customer account information and the authorization token; sending the authorization token to the transaction device (Once shopper makes an initial payment, e-commerce server creates and loads a virtual credit card account. E-commerce server notifies shopper when the shopper account has been successfully created and provides shopper with a unique shopper identifier.  Shopper selects items from the e-commerce website provided by e-commerce server and provides his/her shopper identifier as means of payment for said items.  See at least [0168].  The unique shopper identifier is stored in associated with the shopper account.  See at least [0167].  The Examiner is interpreting the unique shopper identifier as an authorization token.); 
receiving the authorization token; and allowing access to the portion of the customer payment information for carrying out a transaction via the transaction device with a storefront associated with a third domain, wherein the storefront associated with the third domain is one of the plurality of storefronts (E-commerce websites provided by a plurality of merchants, in accordance with an embodiment of the present invention. A multi-merchant payment system with open shopping is an alternative embodiment that adds an “open shopping” service which enables gift card recipient to redeem his/her gift card at the e-commerce websites provided by merchants in addition to or in place of the multi-merchant website provided by e-commerce server. Merchants that participate in the open shopping service allow gift card recipient to pay for merchandise and services at their respective e-commerce websites using gift cards.  During the payment process, merchant enables gift card recipient to provide a gift card code as a means of payment. Merchant then transmits the gift card code, the gift card recipient's name and potentially other information to e-commerce server for authorization. E-commerce server authenticates the gift card code provided by merchant and in turn provides merchant with the virtual credit card information that corresponds to the gift card, thus enabling merchant to obtain payment from gift card recipient.  In an alternative embodiment, rather than provide a gift card code as means of payment to the e-commerce website provided by merchant, shopper provides his/her shopper identifier.  See at lease [0170]-[0172].  The Examiner interprets redeeming the gift card using the shopper identifier at the merchant’s e-commerce website as receiving from the transaction device the authorization token and a checkout request from a storefront associated with a third domain.)

While Hunt discloses the request to create the payment resource customer account is received at the payment resource, Hunt does not expressly disclose the request is received at the payment resource in response to a customer agreement to future use of the customer payment information received at the commerce management engine from a transaction device of the customer together with a transaction authorization from the transaction device for a transaction with the storefront associated with the second domain.  Furthermore, while Hunt discloses receiving the authorization token, Hunt does not expressly disclose receiving the authorization token from the transaction device.  Furthermore, while Hunt discloses allowing access to the portion of the customer payment information, Hunt does not expressly disclose allowing the transaction device to access to the portion of the customer payment information.

However, Purves discloses the request is received at the payment resource in response to a customer agreement to future use of the customer payment information received at the commerce management engine from a transaction device of the customer (In a checkout screen where a person is completing a transaction, a merchant account creation pop-up screen allows a customer to create an account with the merchant and to simultaneously create a virtual wallet account to facilitate future transactions with either the current merchant or other merchants.  See at least [0167].  See also FIG. 14b, element 1409 “Click here to also create a v.me account” and element 1410 “Create account with merchant” at the Review Cart checkout screen, part of the merchant checkout system.  The user may then use the payment information (e.g., the entered in card number and expiration date) to complete the transaction.  See at least [0165] and FIG. 14b, “Create an account with this merchant to complete your transaction” and “Card Number” and “Click here to also create a v.me account” field in the form to create an account and proceed with the transaction.  See also [0198], disclosing the user being prompted to agree to requirements for the current or future transactions including payment type.  Merchant website is accessed via client device.  See at least [0141].)
together with a transaction authorization from the transaction device for a transaction with the storefront associated with the second domain (In a checkout screen where a person is completing a transaction, a merchant account creation pop-up screen allows a customer to create an account with the merchant and to simultaneously create a virtual wallet account to facilitate future transactions with either the current merchant or other merchants.  See at least [0167].  See also FIG. 14b, element 1409 “Click here to also create a v.me account” and element 1410 “Create account with merchant” at the Review Cart checkout screen, part of the merchant checkout system.  The user may then use the payment information (e.g., the entered in card number and expiration date) to complete the transaction.  See at least [0165] and FIG. 14b, “Create an account with this merchant to complete your transaction” and “Card Number” and “Click here to also create a v.me account” field in the form to create an account and proceed with the transaction.  See also [0198], disclosing the user being prompted to agree to requirements for the current or future transactions including payment type.  Merchant website is accessed via client device.  See at least [0141].  The Examiner interprets the user using the client device to complete the transaction with the merchant and selecting the option to create a wallet and merchant account with the payment details to be used in submitting the transaction as a request to create a customer account being received together with a transaction authorization from the transaction device.); 
allowing the transaction device to access to the portion of the customer payment information (So immediately following sign in or enrollment, the consumer may be directed to the “Review and Continue” page.  If the consumer does have saved info in CS, then the fields for shipping, payment method and billing may be pre-populated on the “Review and Continue” page.  See at least [0246].  Sign in includes entering username and password.  See at least FIG. 31, interface for entering login-in and password.).
From the teaching of Purves, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hunt to receive a customer agreement to future use of the customer payment information together with a transaction authorization, as taught by Purves, and to modify Hunt to allow the transaction device to access to the portion of the customer payment information, as taught by Purves,  in order to improve user experience (see Purves at least at [0229]), and to facilitate low friction user experience for payment transactions (see Purves at least at [0080] and [0089]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Purves, and in further view of US 20140100973 A1 (“Brown”).
Regarding claim 12, the combination of Hunt and Purves discloses the limitations of claim 10, as discussed above.  Hunt does not expressly disclose receiving a security code from the transaction device prior to sending the customer payment information for carrying out the transaction with the storefront associated with the second or with the third domain.  

However, Brown discloses receiving a security code from the transaction device prior to sending the customer payment information for carrying out the transaction with the storefront associated with the second or with the third domain (If the transaction and user so far seem to be authentic, a transaction summary is sent to user app for handling. Such puts up a transaction summary display that asks the user if the amount is OK. If so, it requires a user PIN to be entered. The PIN can be authenticated locally by user app, or better it is encrypted by user app and forwarded back to issuing bank in a PIN message.  Issuing bank decodes the encrypted PIN message and if all is proper, a transaction authorization message is returned to the payments processor.  See at least [0042]-[0043].  See also [0054].).
From the teaching of Brown, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hunt by receiving the security code taught by Brown prior to sending customer payment information, as taught by Brown in order to increase security of credit card payments in transactions (see Brown at least at [0011]-[0013]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Purves, and in further view of US 20190354958 A1 (“Watkins”).
Regarding claim 16, the combination of Hunt and Purves discloses the limitations of claim 13, as discussed above. Hunt does not expressly disclose the authorization token is in a form of at least one of a JSON token or a payment resource cookie.

However Watkins discloses the authorization token is in a form of at least one of a JSON token or a payment resource cookie (As an alternative to the cookie (or in addition to the cookie), a web token (e.g., a JSON web token (jwt), etc.) may be used (and which may then include the device ID for the communication device), wherein the web token is also based on identifying information about the consumer, such as, for example, an email address, a phone number, etc.  See at least [0035].  See also [0036], disclosing cookie is used to look up payment accounts associated with the consumer.).
From the teaching of Watkins, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the authorization token of Hunt to be in the form of at least a JSON token or a payment resource cookie, as taught by Watkins, in order to improve checkout experiences of consumers at the merchants (see Watkins at least at [0011]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110196724 A1 (“Fenton”) discloses a consumer-oriented commerce facilitation (COCF) server provides a service that enables a provider to establish a provider profile and enables a consumer to establish a consumer profile. The service accesses a provider profile database and a consumer profile and provides a COCF client application that enables the consumer to maintain: preferred provider information, consumer list information indicating products associated with the consumer, payment account information indicating sources of payment for a purchase transaction, and community information identifying members of a consumer community members. The application enables a consumer to access a preferred provider user interface (UI) that provides links to storefront UIs. The UI enables the consumer to browse and purchase products offered by the provider.
US 20150254672 A1 (“Huesch”) discloses  processing payment authorization requests for payment transactions to be conducted via a data communications network in which payment data associated with the one or more transactional accounts is stored in a data store in association with the user account.
US 10783570 B1 (“Mikkola”) discloses a method that includes displaying to a user of a web browser one or more items from a first web domain; receiving a selection of a first item and adding the first item to a cross-domain tracking system; receiving an input and determining that the received input indicates that the user intends to navigate to a second web domain; and displaying a message that indicates that, if the user navigates to the second web domain, the first item will be maintained available to the user by the cross-domain tracking system after the user navigates to the second web domain.
“Near-field communication-based secure mobile payment service” by Kiran S. Kadambi, Jun Li, and Alan H. Karp, Association for Computing Machinery, dated August 12, 2009  https://dl.acm.org/doi/abs/10.1145/1593254.1593276 (hereinafter “Kadambi”) discloses a protocol in which a phone issues a payment authorization token with payment information such as credit card number completely opaque to the merchant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694